Citation Nr: 1046897	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  10-09 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 
1954.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas, 
that denied service connection for bilateral hearing loss and 
tinnitus.

In October 2010, the Veteran testified at a personal hearing over 
which the undersigned Veterans Law Judge presided while at the 
RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, the Board notes that VA medical records dated from 
March 2009 to September 2009 have been associated with the claims 
file.  However, it appears that additional VA medical records 
should be obtained as a March 2009 report indicates prior VA 
treatment, the records of which have not yet been obtained.  To 
aid in adjudication, all of the Veteran's VA medical records 
should be obtained.  VA has a duty to request all available and 
relevant records from federal agencies, including VA medical 
records.  See 38 C.F.R. § 3.159(c)(2), (c)(3); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  

The Veteran contends that he has current bilateral hearing loss 
and tinnitus that are related to his period of active service.  
Specifically, he contends that during service he worked as a 
storekeeper in a store located in an airplane hangar where he was 
exposed to acoustic trauma from the constant "revving" of 
propeller driven planes without the benefit of hearing 
protection.

VA medical records include a September 2009 audiology assessment 
that reflects an assessment of mild to profound right ear hearing 
loss and mild to severe left ear hearing loss.  The Veteran was 
diagnosed with unspecified sensorineural hearing loss and 
subjective tinnitus.  The Veteran is competent to report the 
onset of a bilateral hearing loss and tinnitus in service, and 
the continuity of symptoms after service.  In light of the 
Veteran's testimony and the current diagnoses, the Board finds 
that a VA examination is necessary in order to determine whether 
there is a relationship between any currently diagnosed bilateral 
hearing loss and tinnitus to his period of active service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall obtain any VA medical 
records of the Veteran that have not yet been 
obtained.  If no further records exist, the 
Veteran should be notified of such and the 
claims file should be documented accordingly.

2.  After obtaining any additional records to 
the extent possible, the RO/AMC shall 
schedule the Veteran for a VA audiological 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  The claims file and a 
copy of this Remand should be reviewed by the 
examiner, and that review should be indicated 
in the examination report.

Appropriate testing, including a controlled 
speech discrimination test (Maryland CNC) and 
a puretone audiometry test, should be 
conducted.  The examiner should specifically 
report the auditory thresholds in the 
frequencies 500, 1000, 2000, 3000, and 4000 
Hertz for both ears.  The examiner shall 
address the following:

(a)  Diagnose any current hearing loss and/or 
tinnitus.

(b)  The examiner shall opine as to whether 
it is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
hearing loss or tinnitus had its onset during 
active service or is related to any in-
service disease, event, or injury, including 
noise exposure.

In doing so, the examiner must acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed is to be provided.  The 
examiner must discuss all medical evidence in 
detail and reconcile any contradictory 
evidence or opinions.
3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  This remand is to obtain further 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

These claims must be afforded expeditious treatment.  All claims 
that remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for development or other action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

